Citation Nr: 0728612	
Decision Date: 09/12/07    Archive Date: 09/25/07

DOCKET NO.  05-29 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an increased rating for spondylolisthesis and 
degenerative joint disease of the lumbar spine with 
radiculopathy, currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from November 1973 to 
January 1975.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans Appeals (Board) from a December 2004 
rating decision of the VA Regional Office (RO) in Louisville, 
Kentucky that denied an evaluation in excess of 40 percent 
for spondylolisthesis, and degenerative joint disease of the 
lumbar spine with radiculopathy.

Following review of the record, the appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

The veteran asserts that the symptoms associated with his 
service-connected low back disorder are more severely 
disabling than reflected by the currently assigned disability 
evaluation and warrant a higher rating.  He contends that he 
is required to wear a back brace, suffers from constant 
excruciating pain that radiates into the lower extremities, 
cannot sit, stand, lie down or walk for extended periods, and 
is unable to sleep well due to pain.  

The Board notes that in his notice of disagreement dated in 
February 2005, the appellant requested a personal hearing 
before a VA decision review officer.  It does not appear that 
his request has been considered.  He should therefore be 
contacted and asked whether or not he still desires an RO 
hearing, and if so, one should be scheduled.  

The veteran stated in February 2005 that he received 
treatment for low back disability at the Lexington [KY] VA 
and indicated that he wanted his records to be secured.  The 
Board observes that the most recent VA outpatient records 
date through February 2005.  As VA has notice of the 
existence of additional VA records, they must be retrieved 
and associated with the other evidence already on file. See 
Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Epps v. 
Brown, 9 Vet. App. 341 (1996); Robinette v. Brown, 8 Vet. 
App. 69 (1995).  Therefore, the appellant's VA medical 
records dating from March 2005 to the present should be 
obtained and associated with the claims folder.

In the representative's Informal Hearing Presentation dated 
in May 2007, it was noted that the veteran's service-
connected low back disorder had gotten progressively worse 
since the most recent VA examination in August 2004.  The 
Court has held that when a veteran alleges that his service-
connected disability has worsened since he was previously 
examined, a new examination may be required to evaluate the 
current degree of impairment. See Snuffer v. Gober, 10 Vet. 
App. 400, 403 (1997) (a veteran is entitled to a new 
examination after a two-year period between the last VA 
examination and the veteran's contention that the pertinent 
disability had increased in severity).  Therefore, current VA 
orthopedic and neurologic examinations are warranted.

Under the circumstances, the case is REMANDED for the 
following actions:

1.  The RO must review the claims 
file and ensure that all 
notification and development 
actions required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002 
& Supp. 2006), the implementing 
regulations found at 38 C.F.R. 
§ 3.159 (2006), and any other legal 
precedent are fully complied with 
and satisfied with respect to the 
issue on appeal since the most 
recent duty-to-assist letter dated 
in August 2004.  

2.  The veteran should be contacted 
and asked whether he still desires 
a personal hearing at the RO.  If 
so, a hearing should be scheduled.

3.  VA outpatient clinical records 
dating from March 2005 should be 
retrieved and associated with the 
claims folder.

4.  The veteran should be scheduled 
for VA orthopedic and neurologic 
examinations.  The claims file and 
a copy of this remand must be made 
available to the examiners for 
review.  The examination reports 
should include discussions of the 
veteran's documented medical 
history and assertions.  All 
appropriate tests and studies 
should be conducted, and any 
consultations deemed necessary 
should be accomplished.  The 
reports of the examination should 
be comprehensive and include a 
detailed account of all 
manifestations of the service-
connected low back disability and 
any associated symptomatology.

a) The neurological examiner should 
identify any current neurologic 
symptoms associated with the low 
back disability.  The examiner 
should specifically indicate the 
existence and frequency or severity 
(as appropriate) of each of the 
following: sciatic neuropathy, 
radiculopathy, characteristic pain, 
and/or muscle spasm.  If 
neurological impairment is 
identified, the level of impairment 
and the particular peripheral nerve 
affected should be reported and 
characterized as mild, moderate, 
severe incomplete paralysis, or 
complete paralysis.  Additionally, 
the examiner should assess and 
comment on whether the veteran has 
experienced any incapacitating 
episodes of low back pain requiring 
bed rest prescribed and treated by 
a physician, and the total duration 
of such during the past 12 months.

The orthopedic examination report 
must discuss any weakened movement, 
including weakened movement against 
varying resistance, excess 
fatigability with use, 
incoordination, painful motion, and 
pain with use, and provide an 
opinion as to how these factors 
result in limitation of function.  
If the veteran describes flare-ups 
of pain, the examiner must offer an 
opinion as to whether there would 
be additional limits on functional 
ability during flare-ups.  All loss 
of function, whether due to pain, 
weakness, or fatigability, etc., 
should be equated to additional 
degrees of limitation of motion 
(beyond that shown clinically).

The examiners should set forth all 
examination findings, along with 
the complete rationale for the 
opinions expressed.

5.  The RO should ensure that the 
medical reports requested above 
comply with this remand, especially 
with respect to the instructions to 
provide medical opinions.  If the 
reports are insufficient, or if a 
requested action is not undertaken 
or deficient, they should be 
returned to the examiner for 
necessary corrective action. See 
Stegall v. West, 11 Vet. App. 268 
(1998).

6.  After taking any further 
development deemed appropriate, the 
RO should re-adjudicate the issue 
on appeal, to include consideration 
of whether separate ratings should 
be granted for symptomatology 
associated with the service-
connected low back disorder.  If 
the benefit is not granted, the 
appellant and his representative 
should be provided with a 
supplemental statement of the case 
and afforded an opportunity to 
respond before the case is returned 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006)


